COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-09-192-CV
 
ONCOR
ELECTRIC DELIVERY COMPANY LLC                           APPELLANT
F/K/A TXU ELECTRIC
DELIVERY COMPANY
 
                                                   V.
 
OAK
HILL MX PARK, LTD. A/K/A OAK HILL                                APPELLEE
MOTORCROSS
PARK, LTD.                                                                   
                                               ----------
                 FROM
COUNTY COURT AT LAW OF WISE COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL:  WALKER, MCCOY, and MEIER, JJ.  
 
DELIVERED:  August 25, 2009




[1]See Tex. R. App. P. 47.4.